Citation Nr: 1048317	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-03 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite 
to the fingers. 

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from July 1977 to July 1994. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  There is no credible lay or medical evidence of the 
incurrence of frostbite of the fingers or a current residual 
disability of the fingers. 

2.  The traumatic events that are the basis of a diagnosis of 
PTSD by a licensed social worker are not verified, and the lay 
evidence of the occurrence of the events is not credible.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
frostbite of the fingers have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).   

2.  The criteria for service connection for posttraumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154 
(West 2002); 38 C.F.R. §§ 38 C.F.R. 
§ 3.303. 3.304, 4.125, 4.126 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).    

In correspondence in April 2007, the RO provided a notice that 
met the requirements.  The notice provided the criteria to 
substantiate claims for service connection including information 
regarding the assignment of a rating and effective date should 
service connection be awarded.  The notice informed the Veteran 
of VA's and the Veteran's responsibilities to obtain relevant 
evidence and requested detailed information regarding the time, 
location, and nature of the traumatic events associated with his 
psychiatric disorder.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  The Veteran identified a private 
clinic where he received treatment for his fingers.  In a 
November 2007 rating decision, the RO informed the Veteran that 
records of treatment at the private clinic could not be obtained 
because the clinic failed to respond to two written requests for 
records.  VA has not obtained medical examinations for reasons 
provided below.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army administrative and legal 
specialist, retiring at the rank of Sergeant after 17 years of 
active service.   He contends that he incurred frostbite of his 
fingers in service and that he experiences PTSD as a result of 
traumatic experiences while stationed in Panama during Operation 
Just Cause from December 1989 to January 1990.  

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 1131. 
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

VA must provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.

Residuals of Frostbite of the Fingers

Service personnel records showed that the Veteran was stationed 
in Korea for two tours of duty as a legal clerk from June 1985 to 
June 1986 and for an unspecified period of time starting in 
August 1993.  Service treatment records are silent for any 
symptoms, diagnoses, or treatment of cold injuries at any time 
during service.  On medical history questionnaires associated 
with physical examinations in September 1993 and March 1994, the 
Veteran did not report a history of frostbite or residuals of 
cold injuries.  No abnormalities of the fingers were noted by the 
examiners. 

In November 2006, the Veteran submitted a claim for frost bitten 
fingers without further discussion of the history of injury or 
current disability.  He did not indicate the circumstances and 
approximate date of the injury or where he received treatment in 
service.  He reported that he had received treatment after 
service at a private clinic from 1998 to 2006.  As discussed 
above, no responses from the clinic were received following 
requests for records in April and July 2007.  No additional 
information from the Veteran has been received.  

In December 2008, a VA outpatient clinic physician performed a 
comprehensive primary care screening.  The physician noted no 
reports by the Veteran of a history of frostbite or any 
observations of current abnormalities of the fingers. 

The Board concludes that service connection for residuals of 
frostbite of the fingers is not warranted because there is no 
credible lay or medical evidence of a current disability related 
to cold injury of the fingers or credible service record evidence 
of any event in service related to cold injuries.  For the same 
reasons, the criteria for obtaining a VA examination of the 
fingers have not been met.  The Board acknowledges that the 
Veteran is competent to report that he sustained cold injuries in 
service and that he was treated for unspecified residuals at a 
private clinic.  However, the Board concludes that his lay report 
of exposure, injury, and residuals is not credible.   Although he 
was stationed on two occasions in Korea during winter months with 
service treatment record entries during and after these periods 
of duty, there are no entries for treatment for acute cold 
exposure.  The nature of his duties as a legal clerk is not 
consistent with extreme cold exposure as might be incurred in a 
military occupation requiring extended operations in the field.  
Moreover, the Veteran did not report any history of acute 
treatment or subsequent residuals in two physical examinations in 
the last year of his service.  Finally, a VA primary care 
physician in December 2008 noted no history or residuals of cold 
injuries of the fingers or any current abnormalities.  

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
  
Posttraumatic Stress Disorder 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the 
Fourth Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV)); credible supporting evidence that the 
claimed in-service stressor occurred; and a link, established by 
medical evidence, between current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of 
the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or event that involved 
actual or threatened death or serious injury, or threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.   

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the veteran engaged in 
"combat with the enemy," as established by recognized military 
combat citations or other official records.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, the veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing evidence 
to the contrary, as long as the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA 
determines either that the veteran did not engage in combat with 
the enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other probative evidence supporting 
his allegations.  Id. 

A veteran seeking service connection for PTSD may not rely on 
mere service in a combat zone to support a diagnosis of PTSD.  A 
stressor must consist of an event during such service that is 
outside the range of usual human experience and such that would 
be markedly distressing to almost anyone, such as experiencing an 
immediate threat to one's life or witnessing another person being 
seriously injured or killed.  It is the distressing event, not 
mere presence that constitutes a valid stressor.  Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1994).  Service in a combat zone is 
stressful to some degree to all who are there, whatever their 
duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999) (cited at 65 
Fed. Reg. 6257 (2000)) ("the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C. § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality").  

For claims that were appealed to the Board but not decided as of 
July 13, 2010, changes to the applicable regulations are in 
effect as follows.  If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of [PTSD] and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304 (f) (3); 
75 Fed.Reg. 39,843 (Jul. 13, 2010) 

 "Fear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which 
a PTSD diagnosis is based (as opposed to the sufficiency of the 
alleged event to cause PTSD) is an adjudicative determination, 
not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 
97-98 (1993). 

Service personnel records showed that the Veteran was stationed 
as the Noncommissioned Officer in Charge at a U.S. Army Staff 
Judge Advocates office at Fort Davis in Panama from July 1989 to 
March 1990.  Additional records verified that he was present in 
that country during Operation Just Cause from December 1989 to 
January 1990.  Service personnel records contain no indicators of 
the Veteran's participation in combat action.  The nature and 
circumstances of the Veteran's duties as a legal clerk are not 
consistent with participation in combat action during Operation 
Just Cause.  Although the Veteran was present in a combat zone, 
the Board concludes that the Veteran was not in combat and that 
verification of any traumatic events is necessary.  

Service treatment records are silent for any symptoms, diagnoses, 
or treatment for an acquired psychiatric disorder.  

In the April 2007 notice, the RO informed the Veteran that the 
location and approximate time of any stressful event within a two 
month period was necessary to verify the occurrence of any 
traumatic events.  

In May 2007, the Veteran reported that while serving as a legal 
assistant at an unspecified time after the military action, his 
office was tasked with the resolution of claims by Panamanian 
civilians for damages caused by U.S. military action.  He 
reported that a civilian woman came to his office to report that 
her husband was missing from his job as an airport security 
guard.  The woman provided a picture.   The Veteran noted that he 
was tasked to go with a military attorney and military police to 
a mass grave site where he searched unsuccessfully for the 
husband through 30 to 40 body bags containing civilian 
casualties.  The Veteran reported that the location was within 6 
miles of his office but he did not provide an approximate date.  
He did not describe any other events.  

The Veteran received psychiatric counseling at a VA center from 
September 2006 to November 2007.  Records of group counseling 
sessions showed that he received advice on how to cope with the 
stimuli that triggered his PTSD symptoms.  However, none of the 
records identified the traumatic stimuli or the symptoms.  In a 
single page excerpt of a counseling assessment in October 2009, a 
VA social worker noted that the Veteran described the traumatic 
event discussed above.  He reported two additional events.  He 
reported that he was fired upon by Panamanian soldiers while 
posting a perimeter security detail and that he observed a 
civilian woman with a gunshot injury running with a battered 
child.  The social worked did not note the time or location of 
the two latter events.  The social worker noted the Veteran's 
reports of recurrent intrusive thoughts of the events, insomnia, 
emotional numbing, hypervigilance, and a history of alcohol abuse 
in full remission since May 2005.  The social worker diagnosed 
chronic PTSD.  

The Board concludes that service connection for PTSD is not 
warranted because the Veteran's report of the occurrence of the 
traumatic events is not credible and because he did not provide 
sufficient information to perform additional research of the 
events.   

Regarding the search for a Panamanian civilian at a mass grave, 
the Board concludes that the Veteran's reports are not credible 
because they are inconsistent with the nature and circumstances 
of his duties at the time.  It is credible that a military staff 
judge advocate office would be tasked with resolving civilian 
claims for damages.  However, it is not credible that a military 
attorney and legal assistant would perform a search of a mass 
grave site for a missing civilian.  This task would first fall to 
civilian authorities since there was no initial indication that 
the man was a combat casualty.  Even if U.S. military involvement 
were required, the task of searching for remains would reasonably 
be assigned to Army graves registration personnel or military 
police and not to legal office personnel, especially an attorney 
and his senior noncommissioned officer.   The Veteran also did 
not provide sufficient information such as the date of 
occurrence, location of the gravesite, and name of the alleged 
casualty to permit further research.  

The Board concludes that the Veteran did not provide sufficient 
information to warrant research for verification of the shooting 
at the perimeter guard or the injured woman with child.   Despite 
requests, the Veteran did not report these events at all to VA 
adjudicators, and did not provide locations and dates to VA 
counselors.  Moreover, the Board concludes that these reports are 
not credible because the nature and circumstances of the 
Veteran's duties as a senior legal assistant are not consistent 
with posting perimeter guards or being present where civilians 
might be injured by combat action.   

The Board considered the new provisions of the regulations that 
allow lay testimony of fear of hostile military action to be 
sufficient to establish the occurrence of the perimeter shooting 
and injured civilian events.   As discussed above, the Board 
concludes that these events are not consistent with the places, 
types, and circumstances of the veteran's service at that time as 
a legal assistant. 

The Board concludes that an adequate psychiatric examination for 
an acquired psychiatric disorder including PTSD is not warranted 
because the Veteran's reports of the events are not credible, 
because there is no other credible lay or medical evidence that 
an event, injury, or disease was incurred in service, and because 
there is insufficient evidence to permit further research of the 
events.   

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of frostbite of the fingers is 
denied. 

Service connection for posttraumatic stress disorder is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


